DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed 2/19/2021. Claims 1, 8, 14, 20-21 have been amended, claim 3 was cancelled, no new claims have been added, and thus claims 1-2 and 4-21 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Claim Objections
Claim 1 line 3 is objected to because of the following informalities: “a mechanical pressure regulator flow…” appears to have a grammatical error. Applicant should amend the claim to read “a mechanical pressure regulator configured to have a flow of medical gas flow through a flow orifice…”.  Appropriate correction is required.
Claim 10 line 2 is objected to because of the following informalities: claim 10 line 2 reads “…52.8 per cent” there should not be a space in “percent”. Claim 10 line 2 should read “…52.8 percent”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler (U.S. PG Pub. 2015/0290417) in view of Power (U.S. Pat. 8,616,195) in further view of Kolb (U.S. PG Pub. 2014/0352690) in further view of Moon (U.S. PG Pub. 2016/0121071) in further view of Lampotang (U.S. PG Pub. 2006/0060199).
Regarding claim 1, Stenzler discloses a handheld therapeutic level medical gas delivery system for a patient (Par. [0026] discloses a therapeutics gas delivery system for a patient; Fig. 1 therapeutic gas system (100); Fig. 2 shows a hand held therapeutic delivery system (140)), comprising: a mechanical pressure regulator with a flow of medical gas through a flow orifice (Par. [0030] discloses a nitric oxide gas source being released from a metering device, which acts as a pressure regulator, the nitric oxide traveling through a flow orifice conduit; Par. [0032] discloses the gas metering device measuring the flow of air flowing through the device and meters NO source gas at a rate proportional to the flow rate of air, so that the concentration of NO in the delivery gas remains constant at the desired concentration; Fig. 1 nitric oxide source (110); gas metering device (120); flow orifice conduit (125)); and a mechanical mixing chamber for the combination of fixed air flows (Par. [0030] discloses mixing and administration device (140); Par. [0039] discloses air flow entering a conduit (171) with an NO gas source entering (170) being mixed at chamber (180)); and a face mask, the face mask allowing one or more lungs to create a suction force on an inhalation tube to pull the gas and an external air towards the one or more lungs (Par. [0033] discloses a mask; Par. [0035] air is drawn into the device thus when the patient has on the face mask, the face mask is configured to allow one or more lungs of the patient to create a suction force when inhaling the NO source gas and air from the surrounding atmosphere).

However, Power teaches a gas administering device that can be battery operated or non-battery operated (Col. 2 lines 56-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to have a non-battery operated device as taught by Power. The skilled artisan would have been motivated to make the modification in order to ensure the device continues to function without needing to be charged. Further, one of ordinary skill in the art would look at different ways to provide power to a device.
The modified device of Stenzler does not teach a variable flow restrictor and a facemask adapted to be sealed over the nose and mouth, further the modified device of Stenzler does not explicitly disclose the gas metering device being a pressure regulator.
However, Kolb teaches an inhalation device for enabling a user to inhale at a desired inspiratory flow rate and pressure (abstract); and a variable flow restrictor (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a variable flow restrictor as taught by Kolb. The skilled artisan would have been motivated to make the modification in order to provide for an ideal flow rate. Such that the variable flow restrictor will prevent “patients from inhaling at too high of an inspiratory flow rate assuming that “sucking in” their medication would deliver higher fractions of it into the deep lungs and thus be most beneficial” (Kolb, Par. [0003]).
The modified device of Stenzler does not teach a facemask adapted to be sealed over the nose and mouth of a user or a pressure regulator.
However, Moon teaches a pressure regulator (Par. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a pressure regulator as 
The modified device of Stenzler does not teach a facemask adapted to be sealed over the nose and mouth of a user.
However, Lampotang teaches a facemask adapted to be sealed over the nose and mouth of a user (Par. [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a facemask adapted to be sealed over a nose and mouth of a user as taught by Lampotang. The skilled artisan would have been motivated to make the modification in order to provide for an adequate seal such that the user receives the full amount of ventilation needed.
	In order to provide clarity, the modified device of Stenzler does not explicitly disclose what kind of power source is being used. Thus, Examiner Paciorek provided the prior art of Power to provide evidence that therapeutic gas delivery systems can be powered via a wall outlet and plug. Further, non-battery operated does not necessarily mean the same as a non-electrically powered device.
Regarding claim 2, the modified device of Stenzler further discloses a vessel loaded with the medical gas at a pressure greater than atmospheric, wherein a vessel size and a vessel pressure control a quantity of medical gas available for patient treatment (Stenzler, Par. [0029]; Par. [0030] disclose a NO cylinder; Par. [0047]). 
Regarding claim 4, the modified device of Stenzler further discloses the pressure is dependent on a stability of the gas under pressure (Stenzler, Par. [0030] disclose a NO cylinder; Par. [0032] discloses the gas metering device measuring the flow of air flowing through the device and meters NO source gas at a rate proportional to the flow rate of air, so that the concentration of NO in the delivery gas remains constant at the desired concentration. The stability of the gas under pressure is a characteristic of medical gas that will be inherently had by the NO).
Regarding claim 5, the modified device of Stenzler further discloses the vessel is coupled to the pressure regulator that controls an outlet pressure of the medical gas (Moon, Par. [0018], teaches a pressure regulator, as would be coupled to the vessel of Stenzler in the modified device).
Regarding claim 6, the modified device of Stenzler further discloses the pressure regulator is a diaphragm, wherein the diaphragm that contact the medical gas is without chemical, catalytic or absorptive interaction (Moon, Par. [0018], discloses the pressure regulator as a diaphragm made of materials compatible with medical gas).
Regarding claim 7, the modified device of Stenzler further discloses the pressure regulator is set to a pressure that maintains a flow rate of the gas through the flow orifice at a desired therapeutic level (Stenzler, Par. [0032] discloses the metering device maintaining a flow rate to maintain a proper concentration).
Regarding claim 13, the modified device of Stenzler discloses the mixing chamber dilutes a fixed mass flow rate to a specified therapeutic level using patient inhalations (Stenzler Par. [0027] discloses mixing nitric oxide and air thus diluting the nitric oxide; Par. [0030] discloses mixing and administration device (140); Par. [0039] discloses air flow entering a conduit (171) with an NO gas source entering (170) being mixed at chamber (180)).
Claims 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler in view of Power in further view of Kolb, Moon and Lampotang as applied to claim 1 in further view of Hertzler (U.S. PG Pub. 2005/0056338).
Regarding claim 8, the modified device of Stenzler discloses an NO gas source (Fig. 1 NO gas source (110)). The modified device of Stenzler does not disclose the flow orifice provides a predetermined flow of gas when the gas reaches sonic condition.
However, Hertzler teaches the flow orifice provides a predetermined flow of gas when the gas reaches sonic condition (Par. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a flow orifice to provide a 
Regarding claim 9, the modified device of Stenzler does not disclose the flow orifice provides an orifice gas flow with an absolute pressure ratio of about 0.5, 0.52, 0 .528, or 0.53.
However, Hertzler teaches the flow orifice provides an orifice gas flow with an absolute pressure ratio of about 0.5, 0.52, 0 .528, or 0.53 (Par. [0076]-Par. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate an absolute pressure ratio as taught by Hertzler. The skilled artisan would have been motivated to make the modification so that the mass flow rate only depends on the density of the gas as it passes through the narrow orifice (Hertzler, Par. [0077]).
Regarding claim 10, the modified device of Stenzler does not disclose the flow orifice provides an orifice downstream absolute pressure (P2) is of approximately 52.8 per cent of an upstream absolute pressure (P1).
However, Hertzler teaches the flow orifice provides an orifice downstream absolute pressure (P2) is of approximately 52.8 percent of an upstream absolute pressure (P1) (Par. [0076]- Par. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate an absolute pressure ratio as taught by Hertzler. The skilled artisan would have been motivated to make the modification so that the mass flow rate only depends on the density of the gas as it passes through the narrow orifice (Hertzler (Par. [0077]).
Regarding claim 11, the modified device of Stenzler does not disclose the system is configured to have a gas velocity of the gas through the flow orifice constant.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate an absolute pressure ratio as taught by Hertzler. The skilled artisan would have been motivated to make the modification so that the mass flow rate only depends on the density of the gas as it passes through the narrow orifice (Hertzler (Par. [0077]).
Regarding claim 12, the modified device of Stenzler does not disclose the system is configured to maintain an orifice pressure into the flow orifice at a fixed value to create a constant mass flow of a nitric oxide gas.
However, Hertzler teaches an orifice pressure into the flow orifice at a fixed value to create a constant mass flow of a nitric oxide gas (Par. [0076]-Par. [0078] discloses an equation in order to determine and maintain a mass flow rate depending on various variables).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate an absolute pressure ratio as taught by Hertzler. The skilled artisan would have been motivated to make the modification so that the mass flow rate only depends on the density of the gas as it passes through the narrow orifice (Hertzler, Par. [0077]).
Claims 14, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler in view of Kolb in further view of Moon in further view of Fishman (U.S. PG Pub. 2004/0129270).
Regarding claim 14, Stenzler discloses a method of delivering medical gases at therapeutic levels to patients comprising (Par. [0026] discloses a therapeutics gas delivery system for a patient; Fig. 1 therapeutic gas system (100)), providing a vessel that contains nitric oxide at a specified pressure Par. 
Stenzler does not disclose the gas metering device being a pressure regulator; controlling the pressure for controlled mass flow through a flow orifice; controlling air dilution flow via patient inhalation controlled by a variable restrictor; disposing the vessel after a single use.
However, Kolb teaches controlling air dilution flow via patient inhalation controlled by a variable restrictor with a fixed mass flow rate (Abstract; Par. [0027]; Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a variable flow restrictor as taught by Kolb. The skilled artisan would have been motivated to make the modification in order to provide for an ideal flow rate. Such that the variable flow restrictor will prevent “patients from inhaling at too high of an inspiratory flow rate assuming that “sucking in” their medication would deliver higher fractions of it into the deep lungs and thus be most beneficial” (Kolb, Par. [0003]).
The modified device of Stenzler does not disclose the gas metering device being a pressure regulator; controlling the pressure for controlled mass flow through a flow orifice; disposing the vessel after a single use.
However, Moon teaches a pressure regulator (Par. [0018]); controlling the pressure for controlled mass flow through a flow orifice (Par. [0017]-Par. [0019]; Fig. 1 pressure regulator (7) have control points to control the amount of gas is allowed; and tubing (not labeled) acting as a flow orifice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a pressure regulator and variable restrictor as taught by Moon. The skilled artisan would have been motivated to make the 
The modified device of Stenzler does not disclose disposing the vessel after a single use.  
However, Fishman teaches disposing the vessel after a single use (Par. [0196] discloses a single dose system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate disposing the vessel after a single dose as taught by Fishman. The skilled artisan would have been motivated to make the modification so that the patient is not overmedicated. 
Regarding claim 15, the modified device of Stenzler further discloses the vessel is initially loaded with gas at a pressure greater than atmospheric (Stenzler, Par. [0029]; Par. [0030] disclose a NO cylinder; Par. [0047]).
Regarding claim 16, the modified device of Stenzler further discloses a vessel size and a vessel pressure control a quantity of medical gas available for patient treatment (Stenzler, Par. [0032] discloses the gas metering device measuring the flow of air flowing through the device and meters NO source gas at a rate proportional to the flow rate of air, so that the concentration of NO in the delivery gas remains constant at the desired concentration).
Regarding claim 17, the modified device of Stenzler further discloses the pressure is dependent on a stability of the gas under pressure (Stenzler, Par. [0030] disclose a NO cylinder; Par. [0032] discloses the gas metering device measuring the flow of air flowing through the device and meters NO source gas at a rate proportional to the flow rate of air, so that the concentration of NO in the delivery gas remains constant at the desired concentration. The stability of the gas under pressure is a characteristic of medical gas that will be inherently had by the NO).
Regarding claim 18, the modified device of Stenzler further discloses the vessel is coupled to the pressure regulator that controls an outlet pressure of the medical gas (Stenzler, Fig. 1 shows NO gas source (110) coupled to gas metering device (120); Par. [0030] discloses controlling the outlet pressure of 
Regarding claim 19, the modified device of Stenzler further discloses the pressure regulator is a diaphragm, wherein the diaphragm and materials that contact the medical gas are of a material without chemical, catalytic or absorptive interaction (Moon, Par. [0018]).
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler in view of Kolb in further view of Moon and Fishman as applied to claim 14, 15 and 18 in further view of Hertzler.
Regarding claim 20, the modified device of Stenzler does not disclose the pressure regulator is set to a pressure that maintains a flow rate of the gas through the critical flow orifice at a desired therapeutic level and wherein the flow orifice provides a critical flow of nitric oxide gas when the gas reaches sonic condition.
However, Hertzler teaches a pressure that maintains a flow rate of the gas through the critical flow orifice at a desired therapeutic level and wherein the flow orifice provides a flow of nitric oxide gas when the gas reaches sonic condition (Hertzler, Par. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate the flow orifice provides a flow of nitric oxide gas when the gas reaches sonic condition as taught by Hertzler. The skilled artisan would have been motivated to make the modification in order to effectively limit the maximum flow of gas to the mixing chamber in order to maintain the proper dilution of gas to the patient. The flow orifices are very successful in maintaining an air to gas dilution ratio.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stenzler (U.S. PG Pub. 2015/0290417) in view of Power in view of Kolb (U.S. PG Pub. 2014/0352690) in further view of Lampotang (U.S. PG Pub. 2006/0060199) in further view of Russo (U.S. Pat. 4,114,608).
Regarding claim 21, Stenzler discloses a gas delivery system, comprising (Par. [0026] discloses a gas delivery system): a vessel containing a gas and means for delivering a gas at a fixed flow rate to a mixing chamber (Par. [0030] discloses supplying nitric oxide and a gas metering device for a fix flow rate; Par. [0032] discloses the metering device maintaining a flow rate to maintain a proper concentration; Fig. 1 nitric oxide source (110); Par. [0039] discloses air flow entering a conduit (171) with an NO gas source entering (170) being mixed at chamber (180)); a face mask, that allows the lungs to create a suction force on an inhalation tube to pull the gas and an external air towards the lungs (Par. [0033] discloses a mask; Par. [0035] air is drawn into the device thus providing a suction force); 
Stenzler does not disclose how the device is power and thus does not disclose a non-battery operated system; a flow indicator where external air is adjustable as a diluent in a gas dosage; an adjustable flow restrictor or a facemask adapted to be sealed over the nose and mouth of a user.
However, Power teaches a gas administering device that is batter operated and non-battery operated (Col. 2 lines 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to have a non-battery operated device as taught by Power. The skilled artisan would have been motivated to make the modification in order to ensure the device continues to function without needing to be charged. Further, one of ordinary skill in the art would look at different ways to provide power to a device.
The modified device of Stenzler does not teach a flow indicator where external air is adjustable as a diluent in a gas dosage; an adjustable flow restrictor or a facemask adapted to be sealed over the nose and mouth of a user.
However, Kolb teaches an inhalation device for enabling a user to inhale at a desired inspiratory flow rate and pressure (abstract); and a variable flow restrictor (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a variable flow restrictor as taught by Kolb. The skilled artisan would have been motivated to make the modification in order to 
The modified device of Stenzler does not teach a flow indicator where external air is adjustable as a diluent in a gas dosage; a facemask adapted to be sealed over the nose and mouth of a user.
However, Lampotang teaches a facemask adapted to be sealed over the nose and mouth of a user (Par. [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate a facemask adapted to be sealed over a nose and mouth of a user as taught by Lampotang. The skilled artisan would have been motivated to make the modification in order to provide for an adequate seal such that the user receives the full amount of ventilation needed.
The modified device of Stenzler does not teach a flow indicator where external air is adjustable as a diluent in a gas dosage.
However, Russo teaches a flow indicator where external air is adjustable as a diluent in a gas dosage (Col. 5 Lines 10-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stenzler to incorporate an airflow indicator as taught by Russo. The skilled artisan would have been motivated to make the modification in order to ensure there is ambient airflow mixing with therapeutic gas to provide the proper concentration to a patient.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20 of U.S. Patent No. 10,682,486. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 21 are merely broader than patent claims 1 and 20. It is clear that all the elements of the instant claims are found in the patented claims. 
Regarding claims 1 and 21, ‘486 discloses a therapeutic level medical gas delivery system for a patient, comprising (Claim 1 and Claim 20): a mechanical pressure regulator flow of medical gas through a flow orifice (Claim 1 and Claim 20); a mechanical variable flow restrictor (Claim 1 and Claim 20); and a mechanical mixing chamber for the combination of fixed air flows (Claim 1 and Claim 20); and a face mask configured  to be sealed over a mouth and a nose, the face mask configured to allow one or more lungs to create a suction force on an inhalation tube to pull the gas and an external air towards the one or more lungs (Claim 1 and Claim 20).
‘486 fails to disclose the device is handheld and non-battery operated. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented device to be handheld. The skilled artisan would have been motivated to make the modification in order to provide for a more portable device.
Further, the instant application claim 1 and 21 recite “A gas delivery system configured for hand operation and non-battery operation…” while the patented claim 1, and 20 recite “A non-electrical therapeutic level medical gas delivery system for a patient…”. The patented claims being a non-electrical gas delivery system anticipates the instant application claims because “non-battery operated” falls under the scope of “a non-electrical” operated device. 
Claims 2 and 4-13, in the instant application are the same as claims 2-12 and 20, respectively in U.S. Pat. No. 10,682,486.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10,682,486 in view of Fishman (U.S. PG Pub. 2004/0129270). 
Regarding claim 14, ‘486 discloses a method of delivering medical gases at therapeutic levels to patients comprising (Claim 13): mechanically providing a vessel that contains nitric oxide at a specified pressure (Claim 13); controlling the pressure for controlled mass flow through a flow orifice (Claim 13); mechanically controlling air dilution flow via patient inhalation controlled by a variable restrictor with a ;
‘486 fails to disclose disposing the vessel after a single use.
However, Fishman teaches disposing the vessel after a single use (Par. [0196] discloses a single dose system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent to incorporate disposing the vessel after a single dose as taught by Fishman. The skilled artisan would have been motivated to make the modification so that the patient is not overmedicated. 
Claims 15-20 in the instant application are the same as claims 14-19, respectively in U.S. Pat. No. 10,682,486.
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art of Moon is electronically controlled and thus is not a mechanically operated pressure regulator configured to have a flow of medical gas through a flow orifice. However, as seen above, the prior art of Moon is not used for its electrical power. 
Further, applicant argues one of ordinary skill in the art would not look to use the prior art of Hertzler because “cost is not a major factor” however as seen in Par. [0125] of Hertzler a desired result of the invention is to reduce the cost to the user. Further, the fact that Hertzler is used with hazardous gases, because the device would function with non-hazardous gases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/             Examiner, Art Unit 3785              
3/23/2021                                                                                                                                                                             
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785